 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEONARD TOBIA,                                     No. 2:18-cv-871-MCE-EFB PS
12                         Plaintiff,
13              v.                                       ORDER AND ORDER TO SHOW CAUSE
14    DOLLAR TREE STORES, INC., a
      California Corporation dba Dollar Tree
15    Store # 4760; KEVIN WAMPLER; and
      DOES 1-10,
16
                           Defendants.
17

18
            On July 17, 2019, the court issued an order which set a status (pretrial scheduling)
19
     conference for January 8, 2020.1 ECF No. 4. The order directed plaintiff to complete service of
20
     process on the defendant within 90 days and to serve a copy of the order concurrently with
21
     service of the summons and complaint. Id. The order also directed the parties to file status
22
     reports fourteen days prior to the scheduling conference. Id.
23
            Plaintiff did not timely file a status report, nor has he filed a proof of service
24
     demonstrating that defendants were properly served.2 See Fed. R. Civ. P. 4(l)(l) (requiring that
25

26          1
               This case, in which plaintiff is proceeding in propria persona, is before the undersigned
27   pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).

28          2
                 To date, defendants have not appeared in this action.
                                                        1
 1   proof of service be made to the court). Accordingly, the status conference will be continued and
 2   plaintiff is ordered to show cause why this case should not be dismissed for failure to effect
 3   service of process and/or failure to comply with the court’s order. See Fed. R. Civ. P. 41(b); E.D.
 4   Cal. L.R. 110 (“Failure of counsel or of a party to comply with these Rules or with any order of
 5   the Court may be grounds for imposition by the Court of any and all sanctions authorized by
 6   statute or Rule or within the inherent power of the Court.”); see also E.D. Cal. L.R. 183 (“Any
 7   individual representing himself or herself without an attorney is bound by the Federal Rules of
 8   Civil or Criminal Procedure and by these Local Rules.”); Ghazali v. Moran, 46 F.3d 52, 53 (9th
 9   Cir. 1995) (“Failure to follow a district court’s local rules is a proper ground for dismissal.”).
10          Accordingly, it is hereby ORDERED that:
11          1. The status conference scheduled for January 8, 2020, is continued to February 26, 2020
12   at 10:00 a.m., in Courtroom No. 8.
13          2. Plaintiff shall show cause, in writing, on or before February 12, 2020, why this action
14   should not be dismissed for failure to effect service of process and/or failure to comply with the
15   court orders.
16          3. By no later than February 12, 2020, the parties shall file status reports (or a joint status
17   report) setting forth the matters referenced in the court’s July 17, 2019 order, including the status
18   of service of process.
19          4. Failure of plaintiff to comply with this order will result in a recommendation that this
20   action be dismissed for failure to effect services of process, comply with court orders, and/or for
21   lack of prosecution under Rule 41(b).
22   DATED: January 2, 2020.
23

24

25

26

27

28
                                                         2
